NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIANHUA LIU,                                    No.    18-70126

                Petitioner,                     Agency No. A087-837-957

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Jianhua Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision that found Liu had filed a frivolous asylum application. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo, Kulakchyan v. Holder,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
730 F.3d 993, 995 n.1 (9th Cir. 2013), and we deny the petition for review.

      The agency did not err in finding Liu filed a frivolous asylum application

where it complied with the procedural requirements of In re Y-L-, 24 I. & N. Dec.

151, 151-52 (BIA 2007). A preponderance of the evidence supports the agency’s

finding that Liu deliberately fabricated a material element of his application. See

8 C.F.R. § 1208.20 (“[A]n asylum application is frivolous if any of its material

elements is deliberately fabricated.”); Ahir v. Mukasey, 527 F.3d 912, 918-19 (9th

Cir. 2008). Further, Liu was given “ample opportunity ... to address and account

for any deliberate, material fabrications[.]” See Ahir, 527 F.3d at 919 (citation and

internal quotation marks omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                   18-70126